DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 11/29/2021 has been entered and fully considered. Claims 1-11 and 13-15 remain pending in the application, where claims 1, 5-7 and 11 have been amended. New claims 16-18 have been added.

Response to Arguments
2- Examiner has considered applicants’ proposed amendments and acknowledges they overcome the 35 USC 112(b) rejection of Claim 5 as set forth in the non-final office action mailed on 9/15/2021. The above rejection is therefore withdrawn.

3- Moreover, Applicant’s amendments and their corresponding arguments, with respect to the rejection of the pending claims under 35 USC 102(b) and 103 have been fully considered and are persuasive.  
Therefore, the rejections have been withdrawn.  
However, upon further consideration, a new ground of rejection is made in view of Manger (DE102006021965).

Claim Rejections - 35 USC § 102



4- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to 

5- Claims 1-2, 6, 10-12, 14-17 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Manger (DE102006021965, cited by Applicants, of which the Espacenet English translation is used herein).
As to claims 1, 10, 14-16, Manger teaches a method for calibrating a diffractive measurement structure; (claim 10) wherein the diffractive measurement structure is a transmission mask configured for location-dependent attenuation of incident electromagnetic radiation (diffracting grating 4) with a plurality of regions (Figs. 1-8 and Abstract, ¶ 1-2), wherein the method comprises: 
a) installing the diffraction measurement structure in a measurement arrangement downstream from a test specimen (1) to be measured by the diffraction measurement structure; (Claim 16) wherein the test specimen comprises a projection    lens (Fig. 1-4 for ex.; where component 1 is a lens);
b) recording, under illumination of the diffractive measurement structure via an illumination device (light source in ¶ 28, i.e. light illumination system), a plurality of diffraction images which differ in the regions of the diffractive measurement structure that contribute to the respective diffraction images (¶ 20-21, 29 and 31-34 for ex.; with the tilting of grating 4, the different diffractions from the different areas of the grating will form respective images); 
c) ascertaining transmission properties and/or reflection properties of the diffractive measurement structure based on the plurality of diffraction images; wherein the transmission 
d) repeating a sequence of said steps b) through c) in a plurality of subsequent sequences, wherein the sequences differ from one another with respect to illumination angles that are respectively set during the illumination of the diffractive measurement structure and at which the diffractive measurement structure is illuminated (¶ 30-34, 37-39); (Claim 14) an apparatus for calibrating a diffractive measurement structure configured to carry out the method as claimed in claim 1 and (claim 15) a microlithographic projection exposure apparatus, comprising an apparatus as claimed in claim 14 (Fig, 1 and ¶ 4-5, 14, 19, 25 for ex.; a microlithography mask and scanner are considered as an object and apparatus of inspection).

As to claims 2 and 12,  Manger teaches the method as claimed in claim 1, wherein the sequences comprise variations in the illumination angles that are respectively set during the illumination of the diffractive measurement structure by setting mutually differing illumination settings via the illumination device; (claim 12) wherein said recording step comprises recording the plurality of diffraction images while the diffractive measurement structure is installed in the arrangement (see Figs. 3-4 for ex. where different illuminating settings, with respect to module 3 and its grating 4, from the illumination device and optics 1).

As to amended claim 6, Manger teaches the method as claimed in claim 1, wherein said step b), in which the region of the diffractive measurement structure that contributes to the respective diffraction image is varied, comprises either displacing at least one stop in an optical beam path of the illumination or interchanging a given stop located in the optical beam path for at least one stop having a geometry different from the given stop (the use of reticle module 2).  

As to claim 11, Manger teaches the method as claimed in claim 1, wherein the diffractive measurement structure is a measurement structure in an arrangement for wavefront or distortion measurement of an optical system  (Abstract and ¶ 25, 26 for ex.) or a measurement structure in an arrangement for interferometric inspection of a surface of an optical element.  

As to new claim 17, Manger teaches the method as claimed in claim 1, wherein ascertaining the transmission properties and/or the reflection properties of the diffractive measurement structure based on the plurality of diffraction images comprises ascertaining effects of an installation position of the diffractive measurement structure within the measurement arrangement (¶ translational positions are also considered of the DUT).  

Claim Rejections - 35 USC § 103

6- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7- Claims 3-5, 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Manger in view of Perlitz (DE 10 2007 009 661, cited in previous office action.)

As to claims 3-5 and 13, Manger teaches the method as claimed in claim 1. 
Manger does not teach expressly (Claim 3) wherein the illumination device has a mirror arrangement having a plurality of independently settable mirror elements for setting the illumination angles and (Claim 4) wherein the illumination device has a mirror arrangement having a plurality of independently settable mirror elements for setting the illumination angles, and wherein the variations in the illumination angles are set by selecting different mirror (amended Claim 5) wherein the sequences comprise variations in the illumination angles respectively set during the illumination of the diffractive measurement structure by tilting the diffractive measurement structure; (Claim 13) wherein said ascertaining comprises ascertaining a transfer function of the diffractive measurement structure based on the reconstruction.
However, in a similar field of endeavor, Perlitz teaches in ¶ 14, 27 for ex., optical wedges or tiltable plates, necessarily presenting optical reflections, are used in a rotatable fashion to vary the angle of incidence of the inspection light on diffractive structure (2). Perlitz also suggests wherein said ascertaining comprises ascertaining a transfer function of the diffractive measurement structure based on the reconstruction (¶ 28).
  Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the method of Manger according to Perlitz’s suggestions so that the illumination device has a mirror arrangement having a plurality of independently settable mirror elements for setting the illumination angles;wherein the illumination device has a mirror arrangement having a plurality of independently settable mirror elements for setting the illumination angles, and wherein the variations in the illumination angles are set by selecting different mirror elements of the mirror arrangement that contribute to the illumination of the diffractive measurement structure and wherein the sequences comprise variations in the illumination angles respectively set during the illumination of the diffractive measurement structure by tilting the diffractive measurement structure, wherein said ascertaining comprises ascertaining a transfer function of the diffractive measurement structure based on the 

8- Claims 7-9 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Manger.

As to amended claim 7, Manger teaches the method as claimed in claim 1.
Manger does not teach explicitly wherein, in said step b), the regions of the diffractive measurement structure that contribute to the respective diffraction images vary such that respectively adjacent regions of the measurement structure that contribute to different diffraction images overlap one another.  
However, one of ordinary skill in the art would find it obvious to choose the adjacent measurement regions to overlap one another, as a mere species of a limited genus step comprising overlapping and non-overlapping regions (See MPEP 2144.08 II A- 4(a). Sections 4 (c-e) can also be considered). Moreover, overlapping regions would provide more accurate inspection of the measurement structure since there is no possibility of missing any part of the inspected regions (See MPEP § 2143 Sect. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the method of Manger according to general inspection considerations so that in said step a), the regions of the diffractive measurement structure that contribute to the respective diffraction images vary such that respectively adjacent regions of the measurement structure that contribute to different diffraction images overlap one another, with the advantage of optimizing the inspection of the measurement structure.
As to claims 8-9, Manger teaches the method as claimed in claim 1.
Manger does not teach explicitly wherein the diffractive measurement structure is a phase mask; (claim 9) wherein the diffractive measurement structure is a computer-generated hologram (CGH), even though no specificities of the method are claimed with respect to this type of structure, which may be construed as a mere intended use.
However, one of ordinary skill in the art would find it obvious to choose among the microlithography diffractive elements to be inspected, a CGH or any phase masks as they are species of a limited genus of masks used in the lithography field (See MPEP 2144.08 II A- 4(a). Sections 4 (c-e) can also be considered).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the method of Manger according to general inspection considerations so that the diffractive measurement structure is a phase mask; wherein the diffractive measurement structure is a computer-generated hologram (CGH), with the advantage of effectively inspecting such structures used in microlithography.

As to new claim 18, Manger teaches the method as claimed in claim 17.
Manger does not teach expressly wherein ascertaining the effects of the installation position of the diffractive measurement structure within the measurement arrangement comprises ascertaining effects of mechanical stresses on the diffractive measurement structure.
However, Manger teaches wherein ascertaining the effects of the installation position of the diffractive grating comprises considering the geometric distortion of the grating, which can be obtained by mechanical stresses.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the method of Manger according to general 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886